Citation Nr: 0307666	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  97-19 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of left knee 
surgery performed during a VA hospitalization in October and 
November 1976.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from May 31, 1957 to August 
10, 1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The Board remanded the case to the RO in 
March 2000 for further development and consideration.  After 
completing the development requested, the RO continued to 
deny the claim and returned the case to the Board for further 
appellate consideration.  


FINDINGS OF FACTS

1.  The veteran underwent surgery on his left knee in 
November 1976 at a VA hospital for a severe pre-existing left 
knee disability-which was not of service origin, but rather, 
was caused by two serious injuries that he had sustained in 
his civilian life in 1964 and just prior to his 
hospitalization in 1976.

2.  The November 1976 surgery at the VA hospital temporarily 
restored the veteran's left knee function to about 90 percent 
of normal, and the progressive degradation in the status of 
this knee during the years since would have occurred 
regardless of that surgery.


CONCLUSION OF LAW

The veteran does not have additional disability in his left 
knee that is proximately due to or the result of his surgery 
in November 1976 at the VA hospital.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.358 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing Statute and Regulation

When a veteran suffers additional disability as a result of 
hospital care, medical or surgical treatment, or an 
examination furnished by VA, compensation is payable in the 
same manner as if such disability were due to an injury or 
disease that he incurred or aggravated during his active 
military service.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.358 (2002).  And for claims, as here, filed prior to 
October 1, 1997 (the veteran filed his claim in January 
1997), a showing of negligence or fault on the part of VA is 
not necessary for recovery-whereas it would be if his claim 
was filed on or after that date.  Brown v. Gardner, 
115 S. Ct. 552 (1994); VAOPGCPREC 40-97 (Dec. 31, 1997).  

Also, according to 38 C.F.R. § 3.358(b)(2) (2002), section 
1151 compensation is not payable for the continuance or 
natural progression of disease or injuries for which the 
treatment was authorized.  Furthermore, section 1151 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, his representative.  "Necessary consequences" are 
those that are certain to result from, or were intended to 
result from, the treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (2002). 

Factual Background

The veteran underwent left knee surgery during a VA 
hospitalization in October and November 1976.  But he had 
sustained two serious injuries to his left knee before that 
procedure, which precipitated his operation.

Treatment records indicate the veteran had sustained a left 
tibial fracture in 1964, resulting in malunion of the tibia.  
He also fell in September 1976, sustaining a grinding-type 
injury to his left knee which had been diagnosed by his 
private physician, Dr. Woodhouse, as causing a torn knee 
cartilage.  After the 1976 injury he had been unable to walk 
without crutches.  An October 1976 left knee X-ray revealed a 
slight deformity in the region of the tibial spine and 
minimal reactive change about the medial half of the joint, 
consistent with an old cartilage injury.  There were healed 
fractures of the proximal thirds of the tibia and fibula, 
with satisfactory positioning.  An arthrogram later in 
October 1976 revealed no definite evidence of a cartilage 
tear, but there was a Baker's cyst and irregularities and 
joint space narrowing.  

On November 4, 1976, the veteran underwent a left knee 
arthrotomy with Pes Anserinus transfer.  The operative 
findings revealed moderate fraying of the anterior horns of 
the medial and lateral menisci and a partial tear of the 
anterior cruciate ligament.  There was also a moderate amount 
of chondromalacia of the femoral condyle and mild osteophytic 
reaction along the medial border of the femoral condyle.  

The discharge summary of the VA hospitalization in October 
and November 1976 shows a history of an open fracture of the 
left tibia about 8 or 9 years earlier.  Following his 
September 1976 injury, he had been seen at a VA clinic at 
which time he had been unable to fully extend the left knee 
joint and it was felt that "this might be a result of his 
old fracture."  He had been using crutches since the 
September injury and had been unable to work.  On examination 
at admission there was old malunion of the left proximal 
tibia with local scars and anterior angulation of the 
proximal fragment.  Following his knee surgery he had done 
well with minimal pain and was subsequently ambulating with 
crutches without difficulty.  The discharge diagnoses were 
status post open fracture of the left tibia with malunion and 
internal derangement of the left knee, with rotary 
instability.  

The discharge summary of a VA hospitalization in December 
1976 indicates that, since his November 1976 surgery, the 
veteran's left knee had been immobilized in a long-leg cast.  
He was admitted for physical therapy following cast removal.  
On examination there was good healing of the surgical wound 
and no remaining instability and no significant laxity.  
Range of motion was painful and was somewhat limited, 
secondary to cast immobilization.  After cast removal, he was 
given physical therapy and improved nicely, such that it was 
felt that he could be discharged approximately five days 
after admission.  

Records from Kenneth Michalski, a chiropractor, in 1993 and 
1994 include a left knee X-ray in March 1994 which revealed 
evidence of a healed fracture of the tibia with bayonet 
apposition and posterior and lateral displacement of the 
distal tibia, as well as bowing of the fibula.  There was 
loss of joint space in the medial compartment.  The 
impressions were early degenerative joint disease (DJD) of 
the medial compartment of the left knee and a healed fracture 
of the left tibia, which had resulted in deformity and 
shortening of the tibia.  

On VA examination of the veteran's feet in September 1994 his 
left leg fracture (prior to the VA left knee surgery) was 
noted and it was reported that he wore a built-up shoe on his 
left foot because his left leg was shorter than his right 
leg.  

In a March 1995 statement Kenneth Michalski, the 
chiropractor, reported that the veteran had been diagnosed as 
having a tibial deficit that was causing biomechanical 
structural instabilities.  

On VA examination in November 1997 it was reported that, 
following his September 1976 left knee injury, the veteran 
had been almost totally incapacitated because he had been 
unable to work, had used crutches, and was unable to 
fully extend his leg.  His local physician had felt that the 
veteran needed surgery.  After the 1976 VA surgery, there was 
very little tenderness after physical therapy and the knee 
was essentially normal in size and he had good use of the 
leg, much better than prior to the surgery.  He had 
apparently gone back to doing some timber work but had had 
some difficulty walking on the sides of mountains.  As was 
common, and would usually happen, after this type or any knee 
surgery, there was a general deterioration over many years, 
with arthritis developing in the joints that had been 
operated on, and this occurred to the veteran.  He was now 
severely disabled from his injury and it appeared that prior 
to the surgery he was totally disabled as far as work was 
concerned.  On the other hand, shortly after the 1976 surgery 
and after he had healed, he was at least 90 percent back to 
normal.  At his current age of 65, he had developed problems 
related to both the injury and surgery but it did not appear 
that there would have been any difference no matter who did 
the surgery or where it was done and it was no evidence of 
improper procedures in any way.  Certainly without the 
surgery, he would have been totally disabled from 1976 
onwards.  

In July 1999 the veteran reported that a physician had stated 
that VA "should have put a knee replacement in when they did 
surgery" in 1976.  

In June 1999 Dr. Weidman of Jackson River Orthopaedics 
reported that the veteran's 1964 left proximal tibial 
fracture there had, fortunately, healed.  He had had VA 
ligament surgery after a 1976 left knee injury and continued 
to have instability and complaints of increasing knee pain.  
He now ambulated with a functional knee brace.  X-rays 
revealed rather significant arthritic changes and an absolute 
loss of joint space in the medial and lateral compartments of 
the left knee, although the fracture was well-healed with 
posterior displacement.  The impression was advance 
osteoarthritis and instability of the left knee.  He would 
definitely benefit from a total knee arthroplasty.  In a July 
1999 statement Dr. Weidman reported that the veteran had a 
grossly unstable left knee and that attempted surgery to 
stabilize the knee in 1976 at a VA facility was unsuccessful.  
It was recommended that a total left knee arthroplasty be 
considered.  

In April 2000 Dr. Weidman reported in her opinion "the 1976 
V.A. left knee surgery was unsuccessful because it did not 
achieve the desires [sic] result."  

The veteran's claim file was reviewed by a VA physician in 
October 2002.  It was reported that following the veteran's 
1964 leg fracture and prior to the 1976 injury he had unequal 
leg lengths and an inability to fully extend the left leg, as 
well as foot drop.  After the 1976 injury, it had been felt 
that he would not be able to work at a job requiring walking 
without first having left knee surgery.  After the 1976 
surgery he had gotten back essentially the same range of 
motion as prior to the 1976 injury but after the 1964 injury.  

The VA physician further stated that: 

In summary, I would like to be able to say that in 
my opinion it is as likely as not that the left 
knee surgery [in 1976] resulted in additional 
disability to the veteran's left knee which was 
not certain or [the] result or intended to result 
from the surgery.  However, this would not be 
true.  With the history of previous severe injury 
in 1974 [sic] to the lower leg and knee with 
resultant deformity and loss of motion with 
shortening of the lower leg, misalignment of the 
lower extremity along with the severity of the 
injury in 1976, it would have had to be almost a 
miracle if the veteran did not develop severe 
degenerative arthritis changes over the years.  
However, x-rays by two physicians in 1994 showed 
minimal degenerative changes.  

In answer to the questions posed after many hours 
of checking the chart and trying to find something 
to give a positive answer, [] surgery of [1976] 
did not likely result in any additional disability 
to the veteran's left knee which was not certain 
to result from said surgery [and] it is not likely 
that the VA surgery of 1976 resulted in increased 
severity of the pre-existing knee pathology.  

Craig Beuttler, a chiropractor, reported in January 2003 that 
the veteran complained of having had left knee pain ever 
since his 1976 surgery.  The pain had continued to worsen and 
was now constant and without relief.  It was felt that the 
veteran's left knee was unstable and dysfunctional with 
severe joint degeneration.  It was rare that the chiropractor 
had examined a knee which was as deteriorated as the 
veteran's.  

Legal Analysis

Dr. Weidman reported that the 1964 tibial fracture had 
healed.  While there is one X-ray during VA hospitalization 
in October and November 1976 which reportedly found 
satisfactory positioning of the old tibial and fibula 
fractures, the greater weight of the probative evidence, 
consisting of examinations and X-rays, indicates there was 
malalignment, shortening of the left leg, and limitation of 
motion in the left knee.  Dr. Weidman neglected to note, or 
perhaps even was unaware of, those residuals.  So his medical 
opinion declines in probative value since he failed to 
even acknowledge-let alone discuss, those relevant findings.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).

Dr. Weidman has further stated that the 1976 left knee 
surgery by VA was unsuccessful because it did not achieve the 
desired result.  However, Dr. Weidman did not state what the 
desired result should have been.  And even if she did, 
the provisions of section 1151 are not an absolute guarantee 
for compensation whenever a less than optimal result is 
obtained.  It is clear that the VA surgery, no matter how 
good or well performed, could not have restored the veteran's 
left knee to completely normal, particularly given the 
chronic residuals from his 1964 injury with malalignment of 
his tibia, shortening of his left leg, and limitation of 
motion in his left knee.  He also had other residuals from 
his 1976 injury, too, which had caused damage to both 
cartilages within his left knee and to his anterior cruciate 
ligament.  Indeed, as noted by the VA physicians in 1997 and 
2002, the veteran had essentially no useful function in his 
left knee prior to the 1976 surgery inasmuch as he was unable 
to walk without crutches.  But after the 1976 surgery he was 
restored to at least 90 percent of normal left knee function.  
Thus, it is clear that complete restoration could not 
reasonably have been expected given the severity of his 1964 
and 1976 injuries, which are what precipitated the surgery.  

Although the veteran has stated that Dr. Weidman reported 
that the veteran should have had a total left knee 
replacement in 1976, this is not actually the case.  Dr. 
Weidman did not say that in any of her three statements.  She 
only recommended a knee replacement in 1999, many years after 
the relevant time at issue.  And, again, bear in mind that, 
according to the VA opinions of record, the 1976 surgery 
restored at least 90 percent of normal left knee function.  
This suggest a good result from the surgery given the pre-
existing circumstances.

Also significant is the lapse of almost 20 years following 
the post-surgical rehabilitation before the veteran again 
sought treatment for his left knee.  It stands to reason 
then, had his left knee in fact been bothering him during all 
of those intervening years-to the extent he now alleges, he 
would have at least obtained some form of professional care 
to help alleviate his symptoms.  But he did not.  That, too, 
suggest a good result was obtained from his 1976 surgery, 
albeit if only temporarily and even if not the ideal (i.e., 
perfect) outcome.  And as was noted by the VA physician in 
1997, it is common after any knee surgery to experience a 
general deterioration of the knee over many years, including 
in this particular instance.  In other words, this was a 
result that was certain to eventually occur-which, in turn, 
is essentially tantamount to a necessary consequence that 
precludes recovery under § 1151.  Moreover, the VA physician 
in 2002 noted that, while severe arthritis should have been 
expected to result at some time many years after the surgery, 
by 1994 the veteran only had minimal degenerative changes.  
Obviously then, that was a result much better than expected.  

Although the veteran now apparently seeks to attribute most-
if not all, of his current left knee disability to his 1976 
VA surgery, down-playing the roles of his 1964 and 1976 
injuries, the Board finds the opinion of the 2002 VA 
physician who reviewed the entire claims file (c-file) to be 
most persuasive and well reasoned, and one which takes into 
account all known facts and circumstances.  
See Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 
Vet. App. 229 (1993); Bloom v. West, 12 Vet. App. 185 (1999).  
That physician concluded that there was no additional 
disability which was not certain to result from the 1976 
VA left knee surgery, and that there was no increase in the 
severity of the 
pre-existing left knee pathology.  Rather, there was even a 
short-term improvement and nothing that could prevent the 
eventual deterioration in the left knee.  Section 1151 
compensation is not appropriate when, as here, a result was 
inevitable, regardless of the adequacy of the treatment in 
question.

Obviously, the competing medical opinions in this case for 
and against the claim make it more difficult to render a 
final decision.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and that there must be plausible reasons for favoring one 
medical opinion over another.  Evans v. West, 12 Vet. 
App. 22, 31 (1998); see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Here, however, for the reasons stated, 
there are.  And it is certainly permissible for the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App.  429, 433 (1995).  In 
other words, in these types of situations it is well within 
the Board's province and jurisdiction (and indeed the Board's 
legal responsibility) to weigh the favorable and unfavorable 
evidence and determine whether, as a whole, the evidence 
supports the claim or is about evenly balanced-in which case 
the appellant prevails.  38 C.F.R. § 3.102.  Conversely, if, 
as here, the preponderance of the evidence is against the 
claim, then the benefit-of-the doubt doctrine does not apply 
and the claim must be denied.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  

A Final Consideration

Subsequent to the Board's remand in March 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat 2096 (2000) was signed into law and codified, as 
amended, at 38 U.S.C. A. §§ 5102, 5103, 5103A, and 5107 (West 
2002).  The implementing regulations are found at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.126 (2002).  Here, though, 
the VCAA obligations have been satisfied.

The RO specifically apprised the veteran of the VCAA in a 
January 2002 letter.  And that letter discussed his personal 
responsibilities, including insofar as obtaining and 
submitting evidence to support his claim, and what VA would 
do to assist him.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The rating decision appealed, the statement of 
the case (SOC), and the supplemental statement of the case 
(SSOC) also discussed the relevant evidence of record, the 
applicable laws and regulations, and explained to him exactly 
what he needed to show to prevail.  And at the request of the 
Board's March 2000 remand, the RO obtained additional 
evidence he cited as relevant to his claim and obtained a 
medical nexus opinion.  That, incidentally, was in addition 
to the medical opinions and statements submitted by his own 
private treating physicians.

Certain evidence simply could not be obtained, but there is 
no reasonable possibility of obtaining it.  This is because 
in March 2000 the veteran indicated that one private 
physician who had treated him was deceased and another had 
moved.  So their records are unavailable.  Despite that, his 
relevant VA records were obtained, as were the statements and 
evidence from his other private physicians.  And although 
given an opportunity, he cancelled his request for a hearing 
at which time he could have presented oral testimony in 
support of his claim.  Therefore, VA has made reasonable 
efforts to obtain all of the evidence that is relevant 
to this appeal, and he is not prejudiced by the Board 
deciding his case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

The claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of left knee 
surgery performed during a VA hospitalization in October and 
November 1976, is denied. 



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

